UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] Quarterly Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period ended June 30, 2013 [] Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to 333-171486 COMMISSION FILE NUMBER RIGHTSCORP, INC. (Exact name of small business issuer as specified in its charter) Nevada 33-1219445 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) th Ave SW, Calgary Alberta T2R 0N9 (Address of principal executive offices) (Zip Code) (855) 266-6084 Registrant’s telephone number, including area code Stevia Agritech Corp. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ x ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ x ] No [ ] Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ x ] No [ ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date Common Stock Outstanding at July 17, 2013 Common Stock, $.001 par value per share 43,500,000 shares Table of Contents 2 RIGHTSCORP, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations
